Citation Nr: 0010839
Decision Date: 04/24/00	Archive Date: 09/08/00

DOCKET NO. 97-32 972               DATE APR 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for bipolar disorder.

2. Whether new and material evidence has been submitted to reopen
the claim of entitlement to service connection for post-traumatic
stress disorder (PTSD).

REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD 

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to August
1968 and from June 1974 to September 1975.

The current appeal arose from a July 1997 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon. The RO determined that new and material evidence
had not been submitted to reopen the claims of entitlement to
service connection for bipolar disorder and for PTSD.

The issues on appeal were originally before the Board of Veterans'
Appeals (Board) in May 1998, at which time the Board affirmed the
RO's finding that new and material evidence had not been submitted
to reopen the claims of entitlement to service connection for PTSD
and for bipolar disorder.

The veteran appealed the Board's decision which found that new and
material evidence had not been submitted to reopen the claims of
entitlement to service connection for PTSD and for bipolar disorder
to the United States Court of Appeals for Veterans Claims
(hereinafter, "the Court")". By Order dated July 20, 1999, the
Court vacated the Board's May 1998 decision and remanded the matter
back to the Board for adjudication in accordance with the remand
which included the directive that the Board considers both issues
on a de novo basis.

The RO denied service connection for PTSD when it issued a final
decision in February 1983. Thus, the issue for appellate review is
whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for PTSD. The Board
further notes that the RO recorded mixed bipolar disorder as not
service-connected in the February 1983 rating decision, but did not
discuss the disorder. The March 1983 notice of the February 1983
rating decision informed the veteran that service connection was
denied for PTSD only. Thus the Board finds a final prior decision
has not been rendered on the claim of entitlement to service
connection for bipolar disorder.

2 -                                               

In view of Barnett v. Brown, 8 Vet. App. 1 (1993), the Board is
obligated to address the issue of new and material evidence
regardless of whether the RO based its determination on that issue
in view of finality having attached to the previous 1983 decision
as to the formal denial of service connection for PTSD.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Following a review of the record, the Board finds that a remand is
required to satisfy a pre-duty-to-assist requirement imposed by
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Items generated by
VA are held to be in "constructive possession" and must be obtained
and reviewed to determine their possible effect on the outcome of
a claim. Bell v. Derwinski, 2 Vet. App. 611 (1992).

On correspondence received at the Board in August 1997, the veteran
requested that treatment records be obtained from S. A. Madigan
Army Hospital for 1974-1975, and from VA hospitals in Palo Alto for
1975-1976, Seattle for 1975-1976 and Portland, Oregon for 1978-
1997. Review of the claims file reveals that some of these VA
records have already been obtained. However, based on the veteran's
allegations, the Board finds an attempt must be made to secure all
the records the veteran has referenced.

Accordingly, in light of the above and to ensure the veteran full
due process, the case is REMANDED to the RO for the following
action:

- 3 - 

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should contact the veteran and request that he identify
the names, addresses, and approximate dates of treatment of all
medical care providers, VA and non- VA, inpatient and outpatient,
who have may have additional records referable to his psychiatric
treatment. After obtaining any necessary authorization or medical
releases, the RO should obtain and associate with the claims file
legible copies of the veteran's complete treatment reports from all
sources identified whose records have not previously been secured.

The attention of the RO is specifically directed to any outstanding
treatment records available from VA facilities in Palo Alto,
California, Seattle, Washington and Portland, Oregon during the
1970's and thereafter.

3. Thereafter, the RO should review the claims file to erasure that
the above requested development has been completed, and if not, the
RO should implement corrective procedures. Stegall v. West, 11 Vet.
App. 218 (1998).

4. After undertaking any development deemed appropriate in addition
to that requested above, the RO should undertake any necessary
adjudication in light of any additional evidence obtained in view
of the development undertaken pursuant to this remand.

- 4 -

If the benefits sought on appeal are not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded.

Thereafter, the case should be returned to the Board for final
appellate review, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome warranted. No action
is required of the veteran until he is notified by the RO.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 - 


